ACCEPTED
                                                                                          03-14-00407-CR
                                                                                                  5367185
                                                                               THIRD COURT OF APPEALS
                                                                                          AUSTIN, TEXAS
                                                                                     5/20/2015 5:01:05 PM
                                                                                        JEFFREY D. KYLE
                                                                                                   CLERK
                               NO. 03-14-00407-CR

JERRYL ROBINSON                           §         IN THE THIRD FILED IN
                                                             3rd COURT OF APPEALS
                                                                 AUSTIN, TEXAS
V.                                        §         DISTRICT 5/20/2015
                                                              COURT5:01:05
                                                                         OF PM
                                                               JEFFREY D. KYLE
THE STATE OF TEXAS                        §         APPEALS OF TEXAS Clerk




     STATE’S THIRD MOTION TO EXTEND TIME TO FILE BRIEF

TO THE HONORABLE JUSTICES OF SAID COURT:

      Now comes the State of Texas, Appellee in the above styled and numbered

cause, and moves for an extension of time of 16 days to file Appellee’s brief, and

for good cause would show the following:

                                         I.

      Appellant was convicted by a jury of the offense of Theft > $1,500 <

$20,000. The offense was enhanced from a state jail felony to a second-degree

felony, and Appellant was sentenced to 15 years confinement on June 11, 2014.

Appellant’s brief was originally due November 3, 2014. After two motions for

extension were granted by the Court, Appellant filed his brief on February 9, 2015.

                                         II.

      I am handling the appeal for the State in this case. I prepared findings of fact

and conclusions of law for the District Court related to trial cause number CR2012-

263, which I submitted on April 17th. I subsequently worked on and submitted

findings related to writ number WR-81,373-02. I have assisted on other research

                                          1
and appellate issues in the office, including issues related to a pending motion to

abate and remand in 03-15-00153-CR and a petition for writ of mandamus in 03-

15-00223-CV. I have handled several recent expunctions which have required

research and court appearances (including contested expunctions on May 11th and

May 21st). I will also attend an appellate law conference in Austin at the end of the

month, and I will likely sit second chair for oral argument in 03-14-00669-CR on

June 3, 2015. I have reviewed the record and begun working on the brief in this

case, but I have not yet been able to complete it. In light of the foregoing, I

respectfully request an extension of 16 days to file the State’s brief in the instant

cause. This is the third extension sought by Appellee.

                                        III.

      WHEREFORE, PREMISES CONSIDERED, the State’s counsel

respectfully prays for an extension of 16 days, until June 5, 2015, so that an

adequate response may be made to Appellant’s brief.          This extension is not

requested for purposes of delay but so that justice may be done.

                                       Respectfully submitted,

                                       /s/ Joshua D. Presley
                                       Joshua D. Presley SBN: 24088254
                                       preslj@co.comal.tx.us
                                       Comal Criminal District Attorney’s Office
                                       150 N. Seguin Avenue, Suite 307
                                       New Braunfels, Texas 78130
                                       Ph: (830) 221-1300 / Fax: (830) 608-2008


                                         2
                           CERTIFICATE OF SERVICE

      I, Joshua D. Presley, Assistant District Attorney for the State of Texas,

Appellee, hereby certify that a true and correct copy of this State’s Third Motion to

Extend Time to File Brief has been delivered to Appellant JERRYL ROBINSON’s

attorney in this matter:

Marilee H. Brown
Marilee@hazelbrownlaw.com
Hazel Brown Wright Reneau, PLLC
391 Landa Street
New Braunfels, TX 78130
Counsel for Appellant on Appeal

By electronically sending it to the above-listed email address through
efile.txcourts.gov, this 20th day of May, 2015.


                                              /s/ Joshua D. Presley
                                               Joshua D. Presley




                                          3